Case 1:20-cv-01008-PLM-RSK ECF No. 69, PageID.3137 Filed 05/25/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 WINERIES OF THE OLD MISSION
 PENINSULA (WOMP) ASSOC., a
 Michigan Nonprofit Corporation, et al
                                                      Case No. 1:20-cv-01008
                Plaintiffs,

 v.
                                                      Hon. Paul L. Maloney
 PENINSULA TOWNSHIP, Michigan                         Magistrate Ray S. Kent
 Municipal Corporation,

                Defendant.


                                             ORDER

       This matter is before the Court on Plaintiffs’ Motion to Compel Discovery Responses and

Brief in Support (ECF Nos. 50 and 51). Defendant has responded (ECF No. 58). The parties

appeared at a hearing on May 17, 2021, and the Court being fully advised in the premises,

Plaintiffs’ Motion to Compel Discovery Responses is GRANTED in part and DENIED in part:

       IT IS ORDERED that Plaintiff’s motion to compel supplemental responses to all Requests

for Production is GRANTED. Within 30 days from the date of this Order, Defendant shall

organize and label all documents and identify which documents are responsive to each request for

production. Further, and within 30 days from the date of this Order, Defendant shall conduct a

reasonable search for third party correspondence documents related to revisions of the ordinance

at issue in this lawsuit and supplement its responses and production to requests related to revisions

to the ordinances.

       IT IS FUTHER ORDERED that Plaintiffs’ motion to compel a response to

Interrogatories 2-4 is GRANTED.
Case 1:20-cv-01008-PLM-RSK ECF No. 69, PageID.3138 Filed 05/25/21 Page 2 of 3




       IT IS FURTHER ORDERED that Plaintiffs’ motion to compel a response to

Interrogatory 5 is GRANTED in part. Defendant shall fully respond to Interrogatory #5 limited

to the previous five years and only those property owners with agriculturally zoned parcels.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to compel a response to

Interrogatories 6-9 and 11-13 is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to compel a response to Requests to

Admit 1-4 is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to compel a response to Request to

Admit 14 is GRANTED in part. The Request is narrowed to include only agriculturally zoned

land and Defendant shall amend and supplement its response to fully address the request as

amended.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to compel a response to Requests to

Admit 56-58 is GRANTED in part. The Requests are narrowed to include only Winery Chateaus

instead of all types of wineries. Defendant shall amend and supplement its responses to fully

address the requests as amended.

       As to the remainder of Plaintiffs Motion to Compel, it is DENIED.

       IT IS SO ORDERED.




                                             /s/ Ray Kent
                                      /s/ ____________________________
                                      RAY S. KENT
                                      United States Magistrate Judge
 Dated: May 25, 2021



Stipulated as to Form:




                                               -2-
Case 1:20-cv-01008-PLM-RSK ECF No. 69, PageID.3139 Filed 05/25/21 Page 3 of 3




Dated: May 20, 2021                      Dated: May 20, 2021


  /s/ John S. Gilliam (w/permission)       /s/ Joseph M. Infante
 Gregory M. Meihn (P38939)                Joseph M. Infante (P68719)
 Matthew T. Wise (P76794)                 Stephen M. Ragatzki (P81952)
 John S. Gilliam (P81421)                 Christopher J. Gartman (P83286)
 130 East 9 Mile Road
 Ferndale, MI 48220-3728                  MILLER CANFIELD PADDOCK & STONE
 (248) 721-4200 / Fax: (248) 721-4201     99 Monroe Avenue, NW Suite 1200
 gmeihn@foleymansfield.com                Grand Rapids, MI 49503
 mwise@foleymansfield.com                 616.454-8656
 Counsel for Defendant                    infante@millercanfield.com
                                          Counsel for Plaintiffs




37670823.1/159392.00002




                                        -3-
